Citation Nr: 1202640	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a cardiovascular disorder. 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active duty from February 1985 to July 1990 and from January 1991 to May 1991.  She also had service in the U.S. Army Reserves, to include periods of active duty training from September 1980 to January 1981 and from May 1982 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in June 2010 for additional development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks to establish service connection for a cardiovascular disorder.  Unfortunately, following a review of the Veteran's claims file, the Board finds that the development requested in its June 2010 remand has not been completely performed.  Specifically, in that Remand, the Board asked the AMC/RO to obtain information regarding the educational and employment background of the Veteran's representative, C.A. Stenger, PhD., who had submitted an October 2009 medical opinion.  However, the claims file appears to have been returned to the Board for a decision without that information.  

Pursuant to the Board 2010 Remand instructions, the AMC/RO sent the Veteran a letter in July 2010 requesting that she complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information.  In response, the Veteran returned the requested form to the AMC/RO-signed and dated.  Unfortunately, however, she did not provide the name and address of Dr. Stenger, the dates of any pertinent treatment, or specific conditions treated (sections 7A, 7B, and 7C).  The AMC/RO was unable to process the request as the form was incomplete.

Because it is important to determine whether Dr. Stenger has actually treated the Veteran and to be able to assess his clinical experience evaluating cardiovascular problems, the Board believes that the Veteran should be given another opportunity to provide a completed authorization for him.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  

In light of these circumstances, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  Further, as the Veteran's consent form has expired due to the passage of time, she should be provided a new VA Form 21-4142.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information form, procure the following from C. A. Stenger, PhD:  

   a.  Copies of records of any treatment that C. A. Stenger, PhD may have rendered to the Veteran.
   
   b.  A curriculum vitae that addresses C. A. Stenger's formal education, training, and work experience.  
   
   c.  A statement from Dr. Stenger that details the basis for his conclusion in October 2009 (linking the Veteran's current heart disorder(s) to her military service).  Dr. Stenger should be given an opportunity to supplement his prior statement with medical evidence and/or provide appropriate references to medical literature to support his opinion.  

Document the attempts to obtain this evidence.  If the AMC/RO is unable to obtain any pertinent evidence, so inform the Veteran and request that she obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available records should be associated with the claims folder.  

2.  To help avoid a future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall supra.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a Supplemental Statement of the Case containing notice of all relevant actions taken on this issue, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to this claim.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO.  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


